PER CURIAM:
Malcolm Robert Lee Melvin appeals the district court’s text order denying his motion for counsel and for an extension of time to file a 28 U.S.C. § 2255 (2012) motion. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Melvin’s informal brief does not challenge the basis for the district court’s disposition, Melvin has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.